Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 31, 2022, wherein claims 1 and 32 are amended.  This application is a national stage application of PCT/KR2016/013105, filed November 14, 2016, which claims benefit of provisional application KR10-2015-0161585, filed November 18, 2015.
Claims 1, 2, 4-12, and 32-37 are pending in this application.
Claims 1, 2, 4-12, and 32-37 as amended are examined on the merits herein.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki et al. (Foreign publication JPH05-297003, of record in previous action, all citations herein refer to the original Japanese language publication) in view of Buechler et al. (US patent 6627404, of record in previous action) in view of Park et al. (US pre-grant publication 2010/0093553, of record in previous action)

Naoki et al. discloses the use of rayon as a solid support for an immunoassay. (p. 2 paragraph 5) The material used in the immunoassay is a rayon nonwoven fabric (i.e. a regenerated cellulose membrane) with an antibody immobilized thereon. (p. 2 paragraph 6) The antibody can be immobilized by a chemical method, for example a linker such as hexamethylene isocyanate, which would be considered a linker containing proximal and distal ends according to the instant claims. (p. 3 paragraph 11) Naoki et al. does not specifically disclose a conjugate wherein the antibody is specific for cardiac troponin I, and the antibody is conjugated to regenerated cellulose by a linker having the claimed structure.
Buechler et al. discloses an assay system for detecting cardiac troponin, which utilizes an antibody specific for a form of cardiac troponin, immobilized on a surface. (p. 3 liens 14-33) Forms of troponin to be detected include troponin I. (column 3 line 57 – column 4 line 4) The solid phase to which the antibodies are attached can be a membrane as taught in the art. (column 12 lines 42-46)

It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a conjugate of a regenerated cellulose membrane and an antibody specific for cardiac troponin I, conjugated by a linker as recited in the claims.  One of ordinary skill in the art would have been motivated to prepare the conjugates as described by Naoki et al. using the specific antibodies described by Buechler et al., and would reasonably have expected success, because these surface-immobilized antibodies would be expected to be useful in the immunoassay described by Buechler et al.
It would also have been obvious to one of ordinary skill in the art at the time of the invention to use the linker described by Park et al. to attach the antibody to the regenerated cellulose.  One of ordinary skill in the art would have been motivated to use this linker and would reasonably have expected success in doing so because Park et al. discloses that this linker allows for high specificity and/or selectivity of probes including antibodies.
With respect to the new limitation introduced into claim 1 requiring that the antibody bind to cTnI that is tagged with a fluorescent dye, as discussed at the beginning of this rejection, this limitation is directed to an antibody-modified surface without specifically requiring the presence of the analyte or the fluorescent dye.  Therefore the claims would be infringed by the antibody linked cellulose 
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant‘s arguments, submitted January 31, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Park et al. specifically discloses a system using an atomic force microscope having the dendrimer bound both to the surface and the AFM tip.  Applicant concludes that using such a system for the assay described by Naoki would add excessive cost and time to a method that would have already been regarded as adequate.  However, this characterization of the disclosure of Park is not fully accurate.  While paragraphs 314-315 of Park describe an experiment wherein atomic force microscopy was used to characterize a dendron-functionalized surface, this experiment was performed in order to 
For these reasons the rejection is maintained and made final.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/17/2022